UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 18-1659


In re: TONY ERVIN LOPEZ, a/k/a Pullulo, a/k/a Peludo,

                           Petitioner.



               On Petition for Writ of Mandamus. (1:07-cr-00137-TSE-1)


Submitted: August 23, 2018                                        Decided: August 27, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Tony Ervin Lopez, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tony Ervin Lopez petitions for a writ of mandamus, seeking an order from this

court directing the district court to order the Government to file a promised motion.

We conclude that Lopez is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Mandamus may not be used as a

substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

      The relief sought by Lopez is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for a writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                    PETITION DENIED




                                           2